DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 10FEB2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every drawings, claim objections previously set forth in the Non-Final Office Action mailed 10AUG2021.
Applicant's arguments filed 10FEB2022 have been fully considered but they are not persuasive.
Regarding the references, both KNUTSON (Fig. 1A #20) and KOWALSKY (Fig. 16 #316), teach an internal collection space/tube and thus a “riser tube”. KOWALSKY teaches a solid riser tube, which allows water to flow up to the top of filter and down to the lower opening. Such flow characteristics are known in the art.
Furthermore, the structure of the drain down orifice is not in the claims, which just claims an orifice. It is noted that the features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner offered a potential Examiner’s Amendment to place the application in condition for allowance, but no agreement was reached.
Claim Interpretation
Claim 1 is interpreted as requiring the filter cartridges and internal riser tubes as being directed to “A filtration cartridge assembly … comprising … internal riser tubes configured to allow one or more filter cartridge(s) … said filter cartridges […] are installed over said riser tubes and forming a water-tight seal with the horizontal collection rail(s).”
Claim Objections
Claim 1 line(s) 11 sets forth the limitation “internal riser tubes” would preferably be corrected to e.g. - - the internal riser tubes- -.
Claim 1 line(s) 11 sets forth the limitation “said filter cartridges” would preferably be corrected to e.g. - - said filter cartridge(s)- -.
Claim 1 line(s) 20 sets forth the limitation “the said collection rail” would preferably be corrected to e.g. - -  [[the]] said collection rail - -.
Claim 2 line(s) 3 sets forth the limitation “with two or more rail coupler(s) and wherein two or more rail coupler(s)” would preferably be corrected to e.g. - -  with two or more rail couplers and wherein the two or more rail couplers - -.
Claim 2 line(s) 5 sets forth the limitation “with two or more internal riser tube(s)” would preferably be corrected to e.g. - -  with two or more internal riser tubes- -.
Regarding claim 4, the claim should be clarified as - - the riser tube material is selected from the group consisting of - -.
Regarding claim 5, the claim should be clarified as - - the riser tube(s) comprise  a hollow tube and openings at both the 2 top and bottom of the riser tube(s)- -.
Claim 10 line(s) 20 sets forth the limitation “the two or more collection rail(s)” would preferably be corrected to e.g. - -  the two or more collection rails- -.
Claim 10 line(s) 22-23 sets forth the limitation “the two or more filter cartridge(s)” would preferably be corrected to e.g. - -  the two or more filter cartridges - -
Regarding claim 15, the claim should be clarified as - - the riser tube material is selected from the group consisting of - -.
Claim 16 line(s) 3-5 sets forth the limitation “the riser tube(s)” would preferably be corrected to e.g. - -  the riser tubes- -.
Claim 17 line(s) 3 sets forth the limitation “the riser tube(s)” would preferably be corrected to e.g. - -  the riser tubes- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim scope is unclear as to what is required and what is intended use. For example, on line 7, the solid internal riser tube is not clearly claimed, but rather that the collection rail is intended to be coupled to the solid internal riser tube. Additionally on line 10, the filter cartridges are not clearly claimed, but rather the internal riser tube is intended to allow a filter cartridge to surround the riser tube. See also claim interpretation above in view of the prior art rejections.
Claim 2 line(s) 2 sets forth the limitation “the internal riser tubes and filter cartridges […] the collection rail” and should be corrected to - - the internal riser tube(s) and filter cartridge(s) […] the collection rail(s) - - or similar language to reflect on the “one or more” aspect as set forth in independent claim 1.
Claim 3 line(s) 2 sets forth the limitation “the coupler is […] the filter cartridge […] the internal riser tube on the collection rail” and should be corrected to - - the couplers are […] the filter cartridge(s) […] the internal riser tubes on the collection rail(s)- - to reflect the appropriate number of couplers/cartridges/tubes/rails as set forth in claims 1-2.
Claim 6 line(s) 2 sets forth the limitation “the filter cartridge […] the internal riser tube” and should be corrected to - - the filter cartridge(s) […] the internal riser tube(s)- - or similar language to reflect on the “one or more” aspect as set forth in independent claim 1.
Claim 6 line(s) 4-5 sets forth the limitation “the coupler”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 line(s) 3 sets forth the limitation “the filter cartridge” and should be corrected to - - the filter cartridge(s)- - or similar language to reflect on the “one or more” aspect as set forth in independent claim 1.
Claim 10 line(s) 11 sets forth the limitation “the discharge chamber”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 line(s) 20 sets forth the limitation “the two or more collection rail(s)”. Claim 10 is dependent on claim 1, which claims “one or more collection rail(s)”. Claim 10 is of unclear claim scope, because it is unclear how may collection rails are required.
Claim 10 line(s) 20-21,24,28 sets forth the limitation “the collection rail is” and should be corrected to - - the collection rails  [[is]] are- -.
Claim 10 line(s) 22 sets forth the limitation “the two or more riser tubes”. Claim 10 is dependent on claim 1, which claims “one or more riser tubes”. Claim 10 is of unclear claim scope, because it is unclear how may riser tubes are required.
Claim 10 line(s) 22-23 sets forth the limitation “the two or more filter cartridges”. Claim 10 is dependent on claim 1, which claims “one or more filter cartridges”. Claim 10 is of unclear claim scope, because it is unclear how may filter cartridges are required.
Claim 10 line(s) 29-30 sets forth the limitation “the rail coupler”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 line(s) 33 sets forth the limitation “the one or more collection rail(s)”. but on line 20 sets forth “two or more collection rail(s)”.” Claim 10 is of unclear claim scope, because it is unclear how may collection rails are required.
Regarding claims 11-20, the dependent claims should have the preamble of - - The partitioned water treatment system of claim 10,  - - , because claim 10 already includes the multiple filtration cartridge assembly of claim 1.
Claim 11 line(s) 3,5 sets forth the limitation “the exit opening” and should be corrected to - - the exit openings- -.
Claims 11,13,17-18, set forth the limitation “the one or more filter cartridge(s).” Claims 11,13,17-18 are dependent on claim 10, which claims “two or more filter cartridges”. The claims are of unclear claim scope, because it is unclear how may filter cartridges are required.
Claim 12 line(s) 5-6,8 sets forth the limitation “the separation chamber”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 line(s) 2,6 sets forth the limitation “the vertical filter”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 line(s) 3 sets forth the limitation “the riser tube” and should be corrected to - - the riser tubes- -.
Claim 17 line(s) 4 sets forth the limitation “the vertical filter”. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 line(s) 4 sets forth the limitation “the riser rail” and should be corrected to - - the collection rails- -.
Claim 18 line(s) 4 sets forth the limitation “the filter cartridge” and should be corrected to - - the filter cartridges- -.
Claim 18 line(s) 4 sets forth the limitation “the collection rail” and should be corrected to - - the collection rails- -.
Claim 19 line(s) 3 sets forth the limitation “the internal riser tube” and should be corrected to - - the internal riser tubes- -.
Claim 19 line(s) 3 sets forth the limitation “the collection rail” and should be corrected to - - the collection rails- -.
Claim 19 line(s) 4 sets forth the limitation “one or more rail coupler(s)” and should be corrected to - - the coupler- -.Note that claim 10 first claims “the rail coupler”.
Claim 19 sets forth the limitation “one or more internal riser tube(s).” Claim 19 is dependent on claim 10, which claims “two or more internal riser tubes”. The claim is of unclear claim scope, because it is unclear how may internal riser tubes are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10,13-20 are rejected under 35 U.S.C. 103 as being unpatentable over KNUTSON (US 5707527) in view of KOWALSKY (US 20130180903) and BRIGGS (US 2468862).
Regarding claims 1,8-9, KNUTSON teaches an apparatus for treating storm water runoff (title, Figs.) including a multiple filtration cartridge assembly (Fig. 2A #B,68), wherein the assembly comprising:
a hollow collection rail (Fig. 2A#68) with an opening (annotated Fig. 1),
wherein said opening of said collection rail is coupled to an internal riser tube (Fig. 1 #12) capable of allowing water to flow into the center of said internal riser tube and transfer water into the collection rail,
Annotated Fig. 1
 
    PNG
    media_image1.png
    914
    630
    media_image1.png
    Greyscale

said internal riser tube capable of allowing a filter cartridge (Fig. 1 #B) to surround the internal riser tube, with said filter cartridge comprised of an inner cartridge housing (Fig. 1 #15) and an outer filter media (Fig. 1 #10),
wherein, said filter cartridge is installed over said riser tubes and forming a water-tight seal (C6/L37) with the horizontal collection rail, such that water passing through said filter cartridge media is capable of traveling from the inside of the filter cartridge up to the top of the internal riser tube and back down to the collection rail (based on operational water level; C7/L34-36),
said collection rail extending to an outlet portion (at the exit, annotated Fig. 2A) with an open end capable of allowing water treated by said filter cartridge to exit the said collection rail.
KNUTSON does not teach a solid internal riser tube with an open top or a filter cartridge being taller than the internal riser tube. However, KOWALSKY teaches stormwater filtration systems (title, Figs) including a filtration cartridge assembly comprising:
a solid internal riser tube (e.g. Fig. 16 #316) with open tops capable of allowing water to flow into the center of the riser tube and transfer water into the outlet,
said internal riser tubes capable of allowing a filter cartridge (Fig. 16 #300), being taller than the said internal riser tubes (as seen in Figs. 16,20), said filter cartridges being installed over said riser tubes, such that water passing through said filter cartridge media is capable of traveling from the inside of the filter cartridge up to the top of the internal riser tube and back down to the outlet (par. [0072]).
KOWALSKY teaches the filter assembly is simple to install, adapted for cleaning or replacement, a more controlled flow (par. [0007]), high treatment capacity, extended maintenance life, and modular design (par. [0041]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the filter assembly of KNUTSON with the filter being taller than the riser, having a solid riser, and having an open top as taught by KOWALSKY order to provide for an improved filter assembly as is known in the art. The references are combinable, because they are in the same technological environment of storm water filters. See MPEP 2141 III (A) and (G).
KNUTSON does not teach the filter cartridge is comprised of a perforated inner cartridge housing. However, BRIGGS a fluid filtering element (title, Figs.) including a pleated paper filter wrapped around a perforated inner cartridge (foraminous core; C2/L15-16; Fig. 1 #1) that may be used to capture fine particulates and be self-supporting while maximizing the filter surface area (C1/L33-C2/L8).
Annotated Fig. 2A

    PNG
    media_image2.png
    723
    1261
    media_image2.png
    Greyscale

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the filter of KNUTSON with the pleated paper supported by a perforated housing as taught by BRIGGS in order to maximize the filter surface area which improves filtration. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and G).
Regarding claims 10,14, KNUTSON teaches an apparatus for treating storm water runoff (title, Figs.) including a partitioned water treatment system comprising the multiple filtration cartridge assembly of claim 1 (see claim 1 above incorporated by reference) and comprised of box capable of installation into a flow stream of a surface runoff water conveyance infrastructure (SRWC infrastructure), wherein the box, possessing a ceiling, a floor, two lateral walls (wall including inlet/outlets 60/74 & opposite wall of Fig. 2B), two endwalls (left & right walls of Fig. 2A), an inflow opening, an outflow opening, a discharge chamber wall (see Figs. 2B; annotated Fig. 2A), wherein:
the discharge chamber wall is in sealed connection with the floor and the two lateral walls, but not the ceiling, such that the discharge chamber wall partitions the box into a filtration chamber that abuts the inflow opening and a discharge chamber that abuts the outflow opening (annotated Fig. 2A),
the inflow opening is: i. positioned in e.g. one of the two lateral walls (Fig. 2B) and ii. capable of achieving sealed, fluid communication with SRWC infrastructure upstream of the partitioned water treatment system,
the outflow opening: i. positioned in e.g. proximity with the floor in one of the two lateral walls (Figs. 2B,annotated Fig. 2A); and ii. capable of achieving sealed, fluid communication with the SRWC infrastructure downstream of the partitioned water treatment system,
each of e.g. two the collection rails (see Fig. 2B of multiple assemblies) comprises: i. an exit openings of the collection rail that extends from the discharge chamber to the filtration chamber, sealingly through the discharge chamber wall (annotated Fig. 2A),
the collection rail comprising an exit opening in the discharge chamber and is configured such that: i. the filter cartridge is positioned in the filtration chamber, and ii. the collection rail is water impermeable apart from the exit opening and the filter opening of the filter cartridges (annotated Fig. 2A), and
the collection rail is operative to allow water to flow from the filtration chamber to the discharge chamber by passing through the filter cartridge, the rail coupler (annotated Fig. 1A), and the exit opening (annotated Fig. 2A), the top of the discharge chamber wall is positioned in the box such that in conditions of:
i. low to moderate water flow through the system, a flow path of water is from the inflow opening into the filtration chamber, through the collection rail into the discharge chamber, and through the outflow opening (annotated Fig. 2A), and
ii. high water flow through the system, an additional flow path of water is from the inflow opening into the filtration chamber, over the discharge chamber wall into the discharge chamber, and through the outflow opening (annotated Fig. 2A).
Regarding claims 2-3,5,16-19, KNUTSON teaches the multiple couplers or multiple riser tubes (see multiple assemblies of Fig. 2A each riser tube having a coupler) of the filter cartridge is capable of removeably mounting the filter cartridge with the internal riser tube on the collection rail (C4/L53-56), the riser tube comprises a hollow tube and openings at both the top and bottom of the riser tube and contains a drain-down orifice in sealing, fluid connection with the corresponding drain down orifice with the internal riser tube (annotated Fig. 1).
Regarding claims 4,15, KNUTSON teaches the riser tube is made of e.g. plastic (C6/L11-16).  
Regarding claims 6-7,13, KNUTSON teaches the filter cartridge comprises a sheet of filter material made of e.g. paper (C8/L54-56) formed into a cylinder closed by a top end that is water impermeable and a bottom end that is water impermeable (C6/L33-44) apart from an opening through which water can flow, and wherein the coupler is capable of placing the opening in the bottom end of the filter cartridge with internal riser tube in sealed, fluid communication with the filter opening of the filter cartridge.
Regarding claim 20, KNUTSON teaches a bypass weir (Fig. 2A #70).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over over KNUTSON (US 5707527) in view of KOWALSKY (US 20130180903), BRIGGS (US 2468862), HOWARD (US 6998038), SIMON (US 4150683).
Regarding claim 11, KNUTSON teaches a cap in the context of backflushing (cap, Fig. 1 #25; C6/L49-51), but does not teach a cap or a plug sealingly mounted on the exit opening, wherein the cap or the plug is water impermeable apart from an aperture sized to control a rate of water flow through the duct that is less than a maximum rate of water flow through the filter assemblage. However, KNUTSON teaches that each filter contains a flow restrictor (Fig. 1 #44) and a siphon control valve member (Fig. 1 #34). KNUTSON further teaches the importance of limiting the flow rate through the filter in order to keep the filter submerged and allow sufficient contact time of water through the filter (C3/L15-27; C5/L44-65; C8/L3-16).
KNUTSON does not specifically teach a flow restrictor or valve at the exit opening. However, HOWARD teaches a stormwater treatment system (title, Fig. 6) including and inflow (chamber inlet, Fig. 6 #210), and outflow (chamber outlet, Fig. 6 #220), a discharge chamber wall (separating a cartridge chamber #110 and a discharge chamber (containing valve #230)) and a collection rail (manifold, Fig. 6 #130). A valve (Fig. 6 #230) controls the flow of water through the filtration chamber placed at the exit of the collection rail #130 (see Fig. 6; also see C10/L47-57).
KNUTSON does not specifically teach a cap or plug with an aperture. However, SIMON teaches an apparatus for the elimination of overflow of sewer systems (title, Fig. 1) including a cap or plug (cap, Fig. 1 #36) with an aperture (aperture, Fig. 1 #37) in order to restrict flow (abstract).
Therefore it is obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of KNUTSON with a flow regulator at the exit opening of HOWARD to include the cap or plug of SIMON mounted on the exit opening of the collection rail in order to control the flow rate of each filter mounted on the collection rail as a single unit as the flow exits the apparatus.
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777